
	
		I
		111th CONGRESS
		1st Session
		H. R. 744
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the treatment of service as a member of
		  the Alaska Territorial Guard during World War II as active service for purposes
		  of retired pay for members of the Armed Forces.
	
	
		1.Treatment as active service
			 for retired pay purposes of service as a member of the Alaska Territorial Guard
			 during World War II
			(a)In
			 generalService as a member of the Alaska Territorial Guard
			 during World War II of any individual who was honorably discharged therefrom
			 under section 8147 of the Department of Defense Appropriations Act, 2001
			 (Public Law 106–259; 114 Stat. 705) shall be treated as active service for
			 purposes of the computation under chapter 71, 371, or 1223 of title 10, United
			 States Code, as applicable, of the retired pay to which such individual may be
			 entitled under title 10, United States Code.
			(b)ApplicabilitySubsection
			 (a) shall apply with respect to amounts of retired pay payable under title 10,
			 United States Code, for months beginning on or after August 9, 2000. No retired
			 pay shall be paid to any individual by reason of subsection (a) for any period
			 before that date.
			(c)World War II
			 definedIn this section, the term World War II has
			 the meaning given that term in section 101(8) of title 38, United States
			 Code.
			
